Case: 14-15403   Date Filed: 09/01/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15403
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00087-RBD-DAB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

MARCEL MICHAEL DOTSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 1, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15403     Date Filed: 09/01/2015   Page: 2 of 2


      Meghan Ann Collins, counsel of record for Marcel Michael Dotson in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Dotson’s conviction and sentence are

AFFIRMED.




                                         2